Case 3:17-cv-00101-RDM Document 226-1 Filed 02/15/19 Page 1 of 8




             EXHIBIT 1
     Case 3:17-cv-00101-RDM Document 226-1 Filed 02/15/19 Page 2 of 8

              Confidential - Pursuant to the Protective Order


                                                                    Page 1
 1                               TESSITORE
 2              IN THE UNITED STATES DISTRICT COURT
 3          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 4                      Case No. 3:17-cv-00101
 5                      -    -   -   -   -   -   -    -
 6

 7   CONSUMER FINANCIAL PROTECTION BUREAU,
 8                Plaintiff,
 9   vs.
10   NAVIENT CORPORATION, et al.,
11                Defendants.
12   __________________________________/
13

14

15                               CONFIDENTIAL
16                PURSUANT TO THE PROTECTIVE ORDER
17

18            VIDEOTAPE DEPOSITION OF LISA TESSITORE
19                           Washington, D.C.
20                      Thursday, May 24, 2018
21

22

23   Reported by:
24   SUSAN ASHE, RMR, CSR, CRR
25   Job No.:     142321

                 TSG Reporting - Worldwide    877-702-9580
         Case 3:17-cv-00101-RDM Document 226-1 Filed 02/15/19 Page 3 of 8

                       Confidential - Pursuant to the Protective Order

                                             Page 2                                                  Page 3
 1              TESSITORE                                  1             TESSITORE
 2           Thursday, May 24, 2018                        2   APPEARANCE OF COUNSEL:
 3              9:15 a.m.                                  3     FOR PLAINTIFF:
 4                                                         4       CONSUMER FINANCIAL PROTECTION BUREAU
 5                                                         5       BY: ANDREA MATTHEWS, ESQ.
 6         Videotape deposition of LISA TESSITORE,         6       BY: DAVID DUDLEY, ESQ.
 7   taken on behalf of Defendants, at WILMERHALE, 1875    7       1700 G Street, NW
 8   Pennsylvania Avenue, Northwest, Washington, D.C.,     8       Washington, DC 20552
 9   beginning at 9:15 a.m., on Thursday, May 24, 2018,    9
10   before Susan Ashe, RMR, CSR, CRR.                    10
11                                                        11
12                                                        12
13                                                        13
14                                                        14     FOR DEFENDANTS:
15                                                        15       WILMERHALE
16                                                        16       BY: DANIEL KEARNEY, ESQ.
17                                                        17       BY: GARY DYAL, ESQ.
18                                                        18       1875 Pennsylvania Avenue, NW
19                                                        19       Washington, DC 20006
20                                                        20
21                                                        21
22                                                        22
23                                                        23
24                                                        24
25                                                        25



                                             Page 4                                                  Page 5
 1             TESSITORE                                   1               TESSITORE
 2   ALSO PRESENT:                                         2                 INDEX
 3     FOR THE WITNESS:                                    3           Deposition of LISA TESSITORE
 4       UNITED STATES ATTORNEY'S OFFICE                   4               May 24, 2018
 5       BY: JOSHUA KOLSKY, ESQ.                           5
 6       555 4th Street, NW                                6    Examination By:                      Page
 7       Washington, DC 20530                              7    Mr. Kearney                       9, 267
 8                                                         8    Ms. Matthews                          14
 9                                                         9
10           - and -                                      10    DEFENDANTS
11         OFFICE OF THE GENERAL COUNSEL                  11    Exhibit No.                   Marked
12         BY: BRIAN SIEGEL, ESQ.                         12    Exhibit 315 E-Mail Correspondence
13         U.S. Department of Education                   13            NAV-00781753 and -754
14         400 Maryland Avenue, SW                        14            with Attachment           34
15         Washington, DC 20202                           15    Exhibit 316 E-Mail Correspondence
16                                                        16            NAV-00627332 through -338           42
17                                                        17    Exhibit 317 E-Mail Correspondence
18                                                        18            NAV-00728862 through -867           72
19   David Voigtsberger, Videographer                     19    Exhibit 318 E-Mail Correspondence
20                                                        20            NAV-01561968 through -970           80
21                                                        21    Exhibit 319 E-Mail Correspondence
22                                                        22            NAV-01235100               84
23                                                        23    Exhibit 320 Evaluation Document
24                                                        24            NAV-00975861 through -864           90
25                                                        25




                                                                                                             2
                          TSG Reporting - Worldwide               877-702-9580
         Case 3:17-cv-00101-RDM Document 226-1 Filed 02/15/19 Page 4 of 8
                       Confidential - Pursuant to the Protective Order

                                              Page 6                                                     Page 7
 1                TESSITORE                                 1                TESSITORE
 2   DEFENDANTS                                             2            PREVIOUSLY MARKED EXHIBITS
 3   Exhibit No.                      Marked                3    Exhibit No.                   Marked
 4   Exhibit 321 E-Mail Correspondence                      4    Exhibit 300 Subpoena                  12
 5           NAV-00689225, -227                             5    Exhibit 306 E-Mail Correspondence
 6           with Attachment               94               6            NAV-00686505, -507, -508, and
 7   Exhibit 322 E-Mail Correspondence                      7            NAV-00686237                28
 8           NAV-00628986 through -994          112         8
 9   Exhibit 323 E-Mail Correspondence                      9
10           NAV-01561977 through -980          121        10
11   Exhibit 324 Business Operations                       11
12           Change Request Form                           12
13           NAV-00016770 through -772                     13
14           with Attachment              132              14
15   Exhibit 325 E-Mail Correspondence                     15
16                                                         16
             NAV-00744366 through -370          136
17                                                         17
     Exhibit 326 Federal Student Aid Document
18                                                         18
             ED000560 through -570            148
19                                                         19
     Exhibit 327 Servicer Site Visit Review
20                                                         20
             ED000541 through -551            225
21                                                         21
     Exhibit 328 E-Mail Correspondence
22                                                         22
             NAV-00823454 through -458          276
23                                                         23
24                                                         24
25                                                         25



                                              Page 8                                                     Page 9
 1                  TESSITORE                               1                  TESSITORE
 2               WASHINGTON, D.C.;                          2   for the Defendants.
 3         THURSDAY, MAY 24, 2018, 9:15 A.M.                3              MR. KOLSKY: Josh Kolsky, from the
 4                   --o0o--                                4   United States Attorney's Office, for the Department
 5              VIDEOGRAPHER: Good morning. This is         5   of Education.
 6   the start of tape labeled No. 1 of the videotaped      6              MR. SIEGEL: Brian Siegel, of the
 7   deposition of Lisa Tessitore in the matter of          7   Department of Education.
 8   Consumer Financial Protection Bureau versus Navient    8              MS. MATTHEWS: Andrea Matthews, of
 9   Corporation, et al. in the United States District      9   the Consumer Financial Protection Bureau, Plaintiff.
10   Court for the Middle District of Pennsylvania, Case   10              MR. DUDLEY: David Dudley, Consumer
11   No. 3-cv-1700101.                                     11   Financial Protection Bureau.
12              This deposition is being held at           12              VIDEOGRAPHER: Will the court
13   WilmerHale, 1875 Pennsylvania Avenue, Northwest,      13   reporter please swear in the witness.
14                                                         14   Whereupon,
     Washington, D.C. on May 24, 2018; and the time is
15                                                         15                LISA TESSITORE,
     9:15 a.m.
16                                                         16   the Witness, called for examination, having been
                My name is David Voigtsberger, from
17                                                         17   first duly sworn according to law, was examined and
     TSG Reporting, Incorporated; and I am the legal
18                                                         18   testified as follows:
     video specialist.
19                                                         19                 EXAMINATION
                The court reporter is Susan Ashe, in
20                                                         20   BY MR. KEARNEY:
     association with TSG Reporting.
21                                                         21       Q. Good morning, Ms. Tessitore.
                Will counsel please introduce
22                                                         22       A. Good morning.
     yourselves and whom you represent.
23                                                         23       Q. Could you please state your full name for
                MR. KEARNEY: Dan Kearney, of
24                                                         24   the record.
     WilmerHale, for the Defendants.
25                                                         25       A. Sure. Lisa Tessitore.
                MR. DYAL: Gary Dyal, of WilmerHale,



                                                                                                                  3
                           TSG Reporting - Worldwide               877-702-9580
         Case 3:17-cv-00101-RDM Document 226-1 Filed 02/15/19 Page 5 of 8
                       Confidential - Pursuant to the Protective Order

                                             Page 26                                                     Page 27
 1                  TESSITORE                                1                    TESSITORE
 2   the TIVAs on board, but to a bigger degree in the       2   they're not addressing a borrower's questions in the
 3   beginning of 2012.                                      3   way that we would like them to see -- or the call's
 4      Q. And as part of this oversight, did you say        4   not going in the direction we would want those calls
 5   that the Department reviews servicers' policies for     5   to go. If we see patterns, those types of things,
 6   communicating with borrowers?                           6   then we would ask for call scripts as well.
 7      A. We review -- I wouldn't say top to bottom         7       Q. And if you do see a problem and confirm
 8   because they have a lot of policies and --              8   that perhaps it is a problem, what do you then do as
 9      Q. Right.                                            9   part of your oversight activity?
10      A. -- procedures.                                   10       A. Sure. Generally if we see something, it
11          That would be a little -- a little too          11   depends on what the severity of that issue might be.
12   much.                                                  12           If it's putting FSA or the Department at
13          So what we generally do when we're doing a      13   risk, we're moving on it very quickly and we'll pull
14   particular review is: We might just capture those      14   in all the appropriate parties and generally have a
15   policies and procedures as it pertains to the          15   conversation to say what's going on and ask for
16   particular review that we are doing.                   16   data, ask for system issues -- you know, if it's
17          And in the essence of a call-monitoring         17   something on the system that needs to be changed.
18   review, we have some of their scripts, not all of      18           It may even escalate up to Contracts to
19   their scripts. "Scripts" would be the script that a    19   put in a corrective action plan, which would be --
20   call center rep would be following as they're having   20   the contracting officer has now stepped in and is
21   the conversation with a borrower.                      21   taking over.
22          We have some of those, not all of those,        22           But most of them are at a smaller level
23   again.                                                 23   and can be managed within my team -- in which,
24          We do ask for them if we see a potential        24   again, we would just reach out to that servicer.
25   problem or a concern that might be coming up or if     25           If we think it's a pattern, we would ask

                                             Page 28                                                     Page 29
 1                 TESSITORE                                 1                 TESSITORE
 2   them to go look and see if they can identify any        2      A. When Brian shared it with me.
 3   borrowers or any of these same situations that are      3      Q. Do you see an e-mail on the first page of
 4   taking place -- could they query their system? Is       4   the document?
 5   it something that we can query?                         5      A. Yes.
 6          We're trying to find out the population          6      Q. And do you see in the "to" line there are
 7   and how we can -- and resolve it.                       7   three names listed?
 8          But all of our issues that have that             8      A. Yes.
 9   magnitude, that there is a harm to the borrower or      9      Q. Could you read those three names to me.
10   to something at the Department of Education, has       10      A. Sure.
11   some type of remediation sitting behind it.            11          (Reading:) Mary Oknich, Jana Hernandes,
12          So whether that's -- we are monitoring all      12   and Sue O'Flaherty.
13   of that through fruition -- so we're seeing all the    13      Q. Do you know who any of those people are?
14   remediation taking place -- we control that piece of   14      A. I know all three of them, yes.
15   it from soup to nuts, if you will.                     15      Q. Who are they?
16             MR. KEARNEY: Let's look at                   16      A. Mary Oknich is still with the Department
17   Exhibit 306.                                           17   of Education. She was my supervisor when I started
18          (Whereupon, Defendants Exhibit 306,             18   in 2011. Her director was Jana Hernandes, now named
19   previously marked, was presented to the witness.)      19   "Jana Hough."
20       Q. Take a minute to look at that document.         20          And Sue O'Flaherty -- and so -- I'm sorry,
21               (Witness reading.)                         21   Jana was the director within the operation services
22       A. Okay.                                           22   area.
23       Q. Are you familiar with this document?            23          And Sue O'Flaherty has since retired. But
24       A. Only just recently, yes.                        24   she was at that time the deputy and then became the
25       Q. Okay. Just recently when?                       25   director of program management.



                                                                                                                   8
                           TSG Reporting - Worldwide                877-702-9580
         Case 3:17-cv-00101-RDM Document 226-1 Filed 02/15/19 Page 6 of 8
                       Confidential - Pursuant to the Protective Order

                                             Page 30                                                     Page 31
 1                 TESSITORE                                 1                 TESSITORE
 2       Q. Okay. So do any of these people work             2      A. I know -- yes, I know Kevin.
 3   within the component that you now oversee?              3      Q. Who is he?
 4       A. No.                                              4      A. Kevin Woods is the contracting
 5       Q. No. Have you had a chance to read the            5   representative for -- well, now Navient Solutions,
 6   cover e-mail here?                                      6   with a contract at FSA.
 7       A. From Kevin?                                      7      Q. Do you know why the three individuals on
 8       Q. Yes.                                             8   the "to" line would be communicating with Kevin
 9       A. Yes.                                             9   Woods in this e-mail?
10       Q. Do you see that on the first line, he....       10          Well, generally, why would they be --
11          Can you read the first three sentences of       11      A. Yes.
12   the e-mail, just so we get a sense of the content.     12      Q. -- communicating with them?
13          Can you read it out loud to us.                 13      A. It would make sense, because you would
14       A. Yes, I can.                                     14   insert my name into one of those three names onto
15       Q. Thank you.                                      15   that list.
16       A. (Reading:) Given all the recent talk            16          So it would make sense that Kevin and/or
17   about forbearances, I wanted to share something with   17   Bob Leary would be having that conversation with the
18   you. It's a draft document that our call center        18   oversight group and, to some degree, the program
19   team is developing as part of the training program.    19   management team.
20   It shows a graphical representation of the             20          That line has changed a little bit since
21   communication process that typically occurs in our     21   then; but at that time, it makes perfect sense that
22   call centers when counseling borrowers who are         22   he would be reaching out to those three ladies.
23   having difficulty making payments.                     23      Q. And you said you could insert your name
24       Q. I meant to ask you: Do you know who Kevin       24   in. What did you mean by that?
25   Woods is?                                              25      A. Well, where it says Mary Oknich and Jana,

                                             Page 32                                                     Page 33
 1                 TESSITORE                                 1                 TESSITORE
 2   and you could insert -- now I'm Jana.                   2   team typically have a conversation with the servicer
 3       Q. I see.                                           3   about these types of issues?
 4       A. So that's my role.                               4       A. Depending on what the content is or what
 5       Q. I see.                                           5   the change is and how it impacts our borrowers.
 6       A. Yeah.                                            6          Sometimes the servicers don't know a
 7       Q. So when we were talking about the                7   direction that we're heading, that we're looking at
 8   oversight process a moment ago, is a communication      8   going in the future.
 9   like this in Exhibit 306 part of the oversight          9          And so we ask them to share information to
10   process you were describing?                           10   make sure that we're continuing down the same path
11       A. Yes. So one of the requirements, if you         11   versus taking a different path.
12   will, that we ask a servicer to share with FSA is:     12          So this conversation is relevant. We
13   When they make a significant change to their process   13   would expect them to share it with us, and we would
14                                                          14   have a discussion with them.
     or when they want to show that they are being
15                                                          15          This particular one, if the attachments
     competitive, they generally share that information.
16                                                          16   came along, the discussion would have been around
            But more importantly, when they are making
17                                                          17   those attachments to ensure that it does meet what
     a requirement change or something that they want us
18                                                          18   we're asking them to do or where our vision is
     to be aware of -- you can call it a "pilot program,"
19                                                          19   going.
     you can call it just a different reach, outreach to
20                                                          20       Q. So what would the oversight group do once
     our borrowers -- they are asked to share that
21                                                          21   it received this information from the servicer?
     information with us.
22                                                          22       A. We would -- well, whoever our subject
            And that looks like that would be
23                                                          23   matter expert is on this particular item would have
     something that we would expect them to share if
24                                                          24   likely received it as well and would have gone over
     they're changing their outreach.
25                                                          25   it with the servicer and brought in our call center
         Q. Would the Department -- would this -- your



                                                                                                                   9
                           TSG Reporting - Worldwide                877-702-9580
         Case 3:17-cv-00101-RDM Document 226-1 Filed 02/15/19 Page 7 of 8
                       Confidential - Pursuant to the Protective Order

                                             Page 34                                                     Page 35
 1                  TESSITORE                                1                  TESSITORE
 2   monitoring person to ensure that this is -- this is     2   this document.
 3   what they said they were doing, this is now a           3                (Witness reading.)
 4   procedure.                                              4       Q. Okay. Have you had a minute to look at
 5          So they would look for that in the call          5   it?
 6   monitoring as well, to make sure that they're           6       A. Yes.
 7   following what they said they were going to do as       7       Q. Do you recognize the document?
 8   well meeting our regulations.                           8       A. I don't -- not the e-mail, anyway.
 9          But if there were something that we didn't       9       Q. Do you see the e-mail on the first page?
10   want them to do, we would call it out and say you      10       A. Yes.
11   can't implement this.                                  11       Q. Do you see the recipient line, the "to"
12          But in this instance, because I know that       12   line on the e-mail?
13   this was their process at the time, it was -- it       13       A. For Bill? Yes.
14   must have been passed.                                 14       Q. Who is the recipient?
15      Q. When you say you would call it out, what         15       A. Bill Leith is -- or at that time was the
16   do you mean by that?                                   16   director of program management.
17      A. So if they were offering -- I don't know,        17          So Sue O'Flaherty was reporting to Bill.
18   I'm going to give you an example -- a program that     18       Q. And was Mr. Leith operating -- I'm sorry,
19   we didn't support for repayment program or offer a     19   strike that.
20   deferment that doesn't belong in that category, we     20          Was Mr. Leith in the oversight program
21   would tell them absolutely you cannot do this and      21   that you described before?
22   here's why.                                            22       A. No; he was in program management.
23          (Whereupon, Defendants Exhibit 315 was          23       Q. How was program management different from
24   marked for identification.)                            24   oversight?
25      Q. Please just take a minute to look over           25       A. Good question.

                                             Page 36                                                     Page 37
 1                 TESSITORE                                 1                  TESSITORE
 2          The intention was to have program                2       A. Um-hum.
 3   management bring up a program so when legislative       3       Q. Who is she?
 4   changes came about or regulatory changes or             4       A. I believe she's left the organization now;
 5   participate in negotiated rulemaking, they would be     5   but years ago she worked -- at that time there were
 6   the spokesperson or the first point of contact for      6   three main contact points at Navient. Judi was one
 7   anything that had to do with that program in its        7   of them, along with Bob and Kevin Woods.
 8   startup.                                                8       Q. Do you know why Ms. Grassi would be
 9          Once the startup happened, there should          9   sending an e-mail of this type to Mr. Leith?
10   have been or should be an overlap between the          10       A. The only -- when I read it, what it looks
11   program management and the operation services.         11   like -- and I don't know, because I would have to go
12          And that then bleeds into my team, which        12   back in my own log to see what happened back in
13   is the oversight team.                                 13   January -- but Navient used to come in on a
14          So then we would take it over and ensure        14   quarterly basis to do a -- I don't even know what we
15   that the processing continued, as expected, based on   15   called them -- where they would -- they would do a
16   the regulations and requirements.                      16   session with us.
17          So there was a lot of overlap between           17          They would bring in a PowerPoint and a lot
18   program management, directed by Bill Leith and at      18   of their staff, their Department leads, to go over
19   that time Jana Hernandes, for operation services.      19   operational changes they had or some of their
20       Q. And do you see the "from" line of the           20   success stories. Right?
21   e-mail?                                                21          So they would share what was going on
22       A. Yes.                                            22   within their business unit, and they would come in
23       Q. Who is the sender of the e-mail?                23   on a quarterly basis.
24       A. Well, I knew her as "Judi Grassi."              24          It appears that they may have introduced
25       Q. So you know who "Judi Grassi" is?               25   or talked about repayment guides, because that's



                                                                                                                  10
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:17-cv-00101-RDM Document 226-1 Filed 02/15/19 Page 8 of 8

                        Confidential - Pursuant to the Protective Order


                                                                          Page 287
 1                                  TESSITORE
 2                                CERTIFICATE
 3

 4                  I, SUSAN ASHE, a Registered Merit
 5   Reporter and Notary Public, hereby certify that the
 6   foregoing is a true and accurate transcript of the
 7   deposition of said witness, who was first duly sworn
 8   by me on the date and place hereinbefore set forth.
 9                  I FURTHER CERTIFY that I am neither
10   attorney nor counsel, nor related to or employed by
11   any of the parties to the action in which this
12   deposition was taken, and further that I am not a
13   relative or employee of any attorney or counsel
14   employed in this action, nor am I financially
15   interested in this case.
16                  Dated this 6th day of
17   June, 2018.
18

19

20                ______________________________
21                   Susan Ashe, Notary Public
22                  of the District of Columbia
23   My commission expires:                May 31, 2022.
24

25


                        TSG Reporting - Worldwide       877-702-9580
